NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 3 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

NILDELSON PALACIOS-GERARDO,                     No.    15-70047
AKA Rifo Moniker,
                                                Agency No. A205-764-865
                Petitioner,

 v.                                             MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 26, 2017**

Before:      PAEZ, BEA, and MURGUIA, Circuit Judges.

      Nildelson Palacios-Gerardo, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review questions of law de novo, Cerezo v.

Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except to the extent that deference

is owed to the BIA’s determination of the governing statutes and regulations,

Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004). We review for

substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d

1066, 1070 (9th Cir. 2008). We deny the petition for review.

      The agency did not err in finding Palacios-Gerardo failed to establish

membership in a cognizable social group. See Reyes v. Lynch, 842 F.3d 1125,

1137-38 (9th Cir. 2016) (proposed social group of former gang members who have

returned to El Salvador is not cognizable); Arteaga v. Mukasey, 511 F.3d 940, 945

(9th Cir. 2007) (tattooed former gang members does not constitute a particular

social group). Thus, we deny the petition as to his withholding of removal claim.

      Substantial evidence supports the agency’s denial of Palacios-Gerardo’s

CAT claim because he did not demonstrate it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to El

Salvador. See Silaya, 524 F.3d at 1073.

      PETITION FOR REVIEW DENIED.




                                          2                                    15-70047